Case 3:20-cv-00155-GMG-RWT Document 13 Filed 02/17/21 Page 1 of 2 PageID #: 71




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


 KEENAN A. DAVIS,

              Plaintiff,

 v.                                                      Civil Action No. 3:20-CV-155
                                                         (GROH)

 LT. ABDUL AZIZ,
 NURSE SENKO,
 P. A. HOOVER,
 CO M. LISTON, and
 CO C. OWENS,

              Defendants.


                                  ORDER TO ANSWER

       On February 16, 2021, Plaintiff paid the initial partial filing fee in this matter. ECF

 No. 12.

       Based upon a preliminary review of the complaint, memorandum in support and

 exhibits, it appears that summary dismissal is not appropriate at this time. Therefore,

 the Clerk is directed forthwith to issue a sixty (60) day summons for each named

 Bivens defendant.    See Fed.R.Civ.P. 12(a)(3)(A).       The Clerk is further directed to

 forward a copy of this Order, a copy of the complaint, a completed summons, and a

 completed Marshal 285 Form for each of the individual Bivens defendants to the United

 States Marshal Service. The Marshal Service shall serve the defendants within thirty

 (30) days from the date of this Order.

       In addition, service shall be made upon the United States by sending a copy of

 this Order, a copy of the initial complaint [ECF No. 1], and a completed summons to the
Case 3:20-cv-00155-GMG-RWT Document 13 Filed 02/17/21 Page 2 of 2 PageID #: 72




 United States Attorney for the Northern District of West Virginia and the Attorney

 General of the United States in Washington, D.C., by certified United States mail, return

 receipt requested.

       It is hereby ORDERED that the defendants shall file an answer, motion or

 dispositive pleading, consistent with the Federal Rules of Civil Procedure and the Local

 Rules of Prisoner Litigation Procedure.

       Pursuant to the Local Rules of Prisoner Litigation Procedure, any Memorandum

 of Law filed by the defendant in support of a dispositive motion shall not exceed 25

 pages. The plaintiff shall have twenty-one (21) days from the date a dispositive motion

 is served to file any Response he may have. Any memorandum filed in support of his

 Response shall not exceed 25 pages. Memoranda filed in Reply to a response shall

 not exceed 15 pages. Surreply and Surrebuttal Memoranda may not be filed. Failure

 to comply with the page limitations set forth herein, without prior approval of the

 Court, will result in the entire document being stricken from the docket and

 returned to the party upon Court Order.

       The Clerk is also directed to mail a copy of this Order to the pro se Plaintiff by

 certified mail, return receipt requested, to his last known address as reflected on the

 docket sheet.

       DATED:         February 17, 2021

                                           /s/ Robert W. Trumble
                                           ROBERT W. TRUMBLE
                                           UNITED STATES MAGISTRATE JUDGE




                                             2
